FILED
                            NOT FOR PUBLICATION                             OCT 06 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HENRY WILLIAM TELLES,                            No. 14-15032

               Plaintiff-Appellant,              D.C. No. 1:10-cv-00982-AWI-
                                                 BAM
 v.

COUNTY OF STANISLAUS; et al.,                    MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Henry William Telles appeals pro se from the district court’s judgment

following a jury trial in his 42 U.S.C. § 1983 action alleging Fourth Amendment

violations. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      We cannot review any of Telles’ contentions challenging his jury trial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
because Telles has failed to provide the relevant pre-trial and trial transcripts

required to review the alleged errors. See Fed. R. App. P. 10(b)(2); Syncom

Capital Corp. v. Wade, 924 F.2d 167, 169-70 (9th Cir. 1991) (dismissing appeal by

pro se appellant for failure to provide trial transcripts).

       AFFIRMED.




                                            2                                       14-15032